Exhibit 99.1 Press release Quarterhill Acquires Belgium’s iCOMS Detections S.A. iCOMS to be integrated into Quarterhill subsidiary, International Road Dynamics OTTAWA, Canada – July 18, 2017 – Quarterhill Inc. (“Quarterhill”) (TSX: QTRH) (NASD: QTRH), announced today that it has completed the acquisition of all the issued and outstanding shares of iCOMS Detections S.A. (“iCOMS”) for cash of €1.0 million (USD $1.1 million). iCOMS is an Intelligent Transportation Systems company located in Brussels, Belgium and will be integrated into Quarterhill’s wholly-owned subsidiary, International Road Dynamics Inc. (“IRD”). Founded in 1993, iCOMS specializes in the design and manufacture of radar microwave detectors and equipment. The company’s products and services are used to detect and count vehicles, bicycles and pedestrians in urban intersections, as speed measurement and warning systems, as traffic counting and data collection systems, and for intelligent lighting. An innovative new radar product, “I-COUNT”, has recently been developed to collect speed, size and distance data for multilane applications. iCOMS’s customers are located throughout Europe and the United Kingdom. For the year ended December 31, 2016, the company generated sales of approximately €1.6 million (USD $1.8 million). “The iCOMS management team has a reputation for innovation and longstanding customer relationships and we are pleased to have them join IRD as part of this transaction,” said Terry Bergan, President and CEO of IRD. “iCOMS provides IRD with an expanded and important presence in the rapidly growing European ITS market, and adds new and innovative radar products and services that we can now offer to our North American and other global customers.” “This tuck-in acquisition will enable IRD to expand their geographic footprint and create new revenue opportunities,” said Shaun McEwan, Interim CEO of Quarterhill. “IRD’s strategic plan calls for organic and acquisitive growth and ultimately, broader expansion into the Industrial Internet of Things market. This transaction is a milestone on their path to achieve that growth potential.” About IRD IRD is a highway traffic management technology company specializing in supplying products and systems to the global Intelligent Transportation Systems industry. IRD is a North American company based in Saskatoon, Saskatchewan, Canada with sales and service offices throughout the United States and overseas. Private corporations, transportation agencies and highway authorities around the world use IRD's products and advanced systems to manage and protect their highway infrastructures.
